NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GAVIN B. DAVIS,                                 No. 19-55954

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02824-BAS-AGS

and
                                                MEMORANDUM*
H-FIN CAPITAL ADVISORS, INC.;
UNITED STATES DEPARTMENT OF
JUSTICE,

                Plaintiffs,

 v.

TIMOTHY G. O’CONNOR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gavin B. Davis appeals pro se from the district court’s order dismissing

claims against defendant O’Connor in Davis’s 42 U.S.C. § 1983 action alleging

federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6).

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Davis’s claims against O’Connor

because O’Connor is entitled to prosecutorial immunity. See Garmon v. County of

Los Angeles, 828 F.3d 837, 842-43 (9th Cir. 2016) (explaining the application of

absolute prosecutorial immunity); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969,

973 (9th Cir. 2004) (a party’s conclusory allegations, unwarranted deductions of

fact, or unreasonable inferences need not be accepted as true).

      The district court did not abuse its discretion by dismissing Davis’s first

amended complaint (“FAC”) under Federal Rule of Civil Procedure 41(b) because

the FAC contravened the district court’s prior order not to add new frivolous or

duplicative claims. See Pagtalunan v. Galaza, 291 F.3d 639, 640, 642-43 (9th Cir.

2002) (setting forth standard of review and factors to consider in determining

whether to dismiss under Rule 41(b) for failure to comply with a court order).

      The district court did not abuse its discretion by reassigning the action to

Judge Bashant under the “low-number rule,” or by denying Davis’s motions for

reassignment and disqualification because Davis failed to demonstrate any basis



                                          2                                    19-55954
for such relief. See S.D. Cal. Civ. R. 40.1(e); Bias v. Moynihan, 508 F.3d 1212,

1223 (9th Cir. 2007) (“Broad deference is given to a district court’s interpretation

of its local rules.”); see also 28 U.S.C. § 144 (requirements for recusal), § 455

(circumstances requiring disqualification); United States v. Hernandez, 109 F.3d

1450, 1453-54 (9th Cir. 1997) (standard of review; under § 144 and § 455, the

substantive standard for recusal is whether “a reasonable person with knowledge of

all the facts would conclude that the judge’s impartiality might reasonably be

questioned” (citation and internal quotation marks omitted)).

      We reject as without merit Davis’s contention that the district court violated

his due process rights by failing to engage with his arguments or erred by failing to

assist with service of process on defendant Unruh.

      We do not consider arguments incorporated by reference into the briefs. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (this

court reviews only issues argued specifically in a party’s opening brief).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Davis’s motion for an extension of time to file the reply brief (Docket Entry

No. 42) is denied as unnecessary. The reply brief has been filed.




                                          3                                       19-55954
All other pending motions and requests are denied.

AFFIRMED.




                                  4                  19-55954